DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11,377,810. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to hulls with a bubble curtain and a compressor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahmke (Europe Patent Publication No. 2,546,829).
As to Claim 23, Dahmke discloses a compressed-air distribution installation for fastening to a watercraft, wherein said compressed-air distribution installation (6) is configured for generating a bubble curtain below a hull (9) of the watercraft and has a multiplicity of spaced apart outflow openings (4, 5).  
As to Claim 24, Dahmke discloses the invention of Claim 23 (Refer to Claim 23 discussion). Elmer also discloses further comprising at least one frame (3) which is configured so as to be buoyant and lowerable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahmke (Europe Patent Publication No. 2,546,829) in view of Elmer (W.I.P.O. Publication No. 2015/185041).
As to Claim 1, Dahmke discloses a watercraft, comprising:  
A hull which comprises at least two sub-hulls (Annotated Figure A, “first sub-hall”, “second sub-hall”) which are disposed mutually spaced apart and connected to one another, and wherein the hull at least partially encloses a void (Annotated Figure A, “void”) which is situated between the sub-hulls; 
An introduction installation (It is inherent that a pile driver has to be present in the hull to install pile 1) for an object (1) to be anchored in a bed of a body of water, said introduction installation being disposed on said hull; 
At least one compressor (6) having at least one compressed-air line (Line between 6 and 2) which is configured to lead into the body of water and is coupled to at least one compressed-air distribution installation (2) which has a horizontal extent (Figure 2), 
Wherein the at least one compressed-air distribution installation (2) is configured for generating a bubble curtain below the hull and has a multiplicity of mutually spaced apart outflow openings (4, 5), wherein the hull is at least partially surrounded by the bubble curtain;
A damper element (10) and a support element (Element resting over the seafloor between 1 and 2).
However, Dahmke is silent about at least one support element selected from the group consisting of a net, a tubular steel construction, plates and/or meshes, wherein the at least one support element disposed below the hull and is configured to laterally surround an object to be anchored; and one or more gas-filled flexible damper elements fastened to one or more support elements of the at least one support element.  Elmer discloses at least one support element (12) selected from the group consisting of a net, a tubular steel construction, plates (12) and/or meshes, wherein the at least one support element disposed below a hull (11) and is configured to laterally surround an object (1) to be anchored; and one or more gas-filled flexible damper elements (10) fastened to one or more support elements (12) of the at least one support element. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to prove at least one support element selected from the group consisting of a net, a tubular steel construction, plates and/or meshes, wherein the at least one support element disposed below the hull and is configured to laterally surround an object to be anchored; and one or more gas-filled flexible damper elements fastened to one or more support elements of the at least one support element. The motivation would have been to make the apparatus more stable and to further reduce noise from the operations. 

    PNG
    media_image1.png
    1349
    1795
    media_image1.png
    Greyscale

Figure A. Hall (Dahmke)
As to Claim 2, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation (2) has a closed circumference (Figure 1).  
As to Claim 3, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation (1) is configured as a tube (The structure is hollow and transports air) or hose.  
As to Claim 4, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the multiplicity of mutually spaced apart outfow openings (4, 5) are configured having identical mutual spacings (Figure 1).  
As to Claim 5, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches further comprising ballast installations (Elmer: 11) disposed on the at least one compressed-air distribution installation.  
As to Claim 6, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation (2) is fastened so as to lowerable on the hull by one or more holding installations (Figures 2 and 3).  
As to Claim 7, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation (2) extends about the external circumference of the hull (Figures 2 and 3).  
As to Claim 8, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the void is surrounded by the at least two sub-hulls (Annotated figure A), or has at least one lateral access (“Lateral” is a relative term).  
As to Claim 9, Dahmke as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation (2) surrounds the circumference of the void, or while bridging the at least one lateral access configures a circumferentially closed bubble curtain.  
As to Claim 13, Dahmke as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Dahmke as modified also teaches wherein the bubble curtain surrounds the at least one support element or is surrounded by the at least one support element (Figure 1).  
As to Claim 14, Dahmke as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Dahmke as modified also teaches wherein the at least one support element is fastened to a frame (3).  
As to Claim 15, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the at least one compressed-air distribution installation is mounted on or in a frame (3) comprising or comprised of a dimensionally stable material.  
As to Claim 16, Dahmke as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Dahmke as modified also teaches wherein the frame (3) has a I-profile, an H-profile, and/or a T-profile.  
As to Claim 17, Dahmke as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Dahmke as modified also teaches wherein the frame (3) is configured so as to be foldable or collapsible (Figures 2 and 3) .  
As to Claim 18, Dahmke as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Dahmke as modified also teaches wherein the frame (3) is constructed from interconnected segments, wherein the connection points of the interconnected segments permit a mutual relative movement of the interconnected segments.  
As to Claim 19, Dahmke as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Dahmke as modified also teaches wherein the frame (3) for opening and closing is assigned a drive (Element that lowers 2 and 3 from the hull).  
As to Claim 20, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Dahmke as modified also teaches wherein the multiplicity of mutually spaced apart out flow openings (4, 5) are disposed on the at least one compressed-air distribution installation so as to be oriented in dissimilar directions.  
As to Claim 21, Dahmke as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Although Dahmke as modified is silent about wherein the at least one compressed-air distribution installations (2) includes a plurality of compressed-air distribution installations disposed at dissimilar heights, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a plurality of compressed-air distribution installations disposed at dissimilar heights since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
As to Claim 22, Dahmke as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Although Dahmke as modified is silent about wherein at least some of the plurality of compressed-air distribution installations (2) have dissimilarly sized outflow openings and/or dissimilarly high internal pressures, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to make at least some of the plurality of compressed-air distribution installations (2) with dissimilarly sized outflow openings since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahmke (Europe Patent Publication No. 2,546,829) in view of Elmer (W.I.P.O. Publication No. 2015/185041); and further in view of Elmer (U.S. Patent Application Publication No. US 2011/0031062) “Elmer 2011”.
As to Claim 11, Dahmke as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). However, Dahmke as modified is silent about wherein the at least one support element comprises a plurality of support elements wherein the plurality of support elements are disposed in a telescoping manner on one another, and wherein each of the plurality of support elements has dissimilar diameters or mutually corresponding internal and external dimensions, and are mounted so as to be displaceable into one another.  Elmer 2011 discloses at least one support element comprising a plurality of support elements (12) wherein the plurality of support elements are disposed in a telescoping manner on one another, and wherein each of the plurality of support elements has dissimilar diameters or mutually corresponding internal and external dimensions, and are mounted so as to be displaceable into one another (Paragraph 0056). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the at least one support element comprises a plurality of support elements wherein the plurality of support elements are disposed in a telescoping manner on one another, and wherein each of the plurality of support elements has dissimilar diameters or mutually corresponding internal and external dimensions, and are mounted so as to be displaceable into one another. The motivation would have been for easier storage. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678